Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
a position P1 and a position P2 of the bowl portion while the position P1 is located at a junction point where the bowl portion is changed from a smaller radius of curvature to a larger radius of curvature and the position P2 is at the back of the bowl portion; the second outlet is located at a middle portion between a position P3 and the position P2 of the bowl portion while the position P3 is the junction point where the bowl portion is changed from a larger radius of curvature to a smaller radius of curvature; the second outlet channel further includes a curved potion for guiding and changing the direction of water flow; thus the direction of the second water flow which moves along the shed portion after flowing from the second outlet 29to the shed portion is consistent with the direction of the first water flow which moves along the shed portion after 
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the combination including limitation show the first outlet is located at a middle portion between the position P1 and the position P2 of the bowl portion while the position P1 is located at a junction point where the bowl portion is changed from a smaller radius of curvature to a larger radius of curvature and the position P2 is at the back of the bowl portion; the second outlet is located at a middle portion between the position P3 and the position P2 of the bowl portion while the position P3 is the junction point where the bowl portion is changed from a larger radius of curvature to a smaller radius of curvature in the invention as claimed is neither disclosed nor rendered obvious by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hirakawa et al (US Patent 9,359,753) shows a flush toilet (Fig.1). The device includes bowl portion (2), drain pipe (12), first outlet channel (22), second outlet channel (24). Hirakawa fails to show the first outlet is located at a middle portion between the position P1 and the position P2 of the bowl portion while the position P1 is located at a junction point where the bowl portion is changed from a smaller radius of curvature to a larger radius of curvature and the position P2 is at the back of the bowl portion; the second outlet is located at a middle portion 
Hashimoto et al (US Patent Publication 20180195261) shows a flush toilet (Fig.1). The device includes bowl portion (11), drain pipe (30), first outlet channel (24a), second outlet channel (24b). Hashimoto fails to show the first outlet is located at a middle portion between the position P1 and the position P2 of the bowl portion while the position P1 is located at a junction point where the bowl portion is changed from a smaller radius of curvature to a larger radius of curvature and the position P2 is at the back of the bowl portion; the second outlet is located at a middle portion between the position P3 and the position P2 of the bowl portion while the position P3 is the junction point where the bowl portion is changed from a larger radius of curvature to a smaller radius of curvature. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ASHLEY CRANE whose telephone number is (571)270-5198. The examiner can normally be reached Mondays & Tuesdays 8 am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN A CRANE/Primary Examiner, Art Unit 3754